              Case 1:21-cv-00535-MAD-CFH Document 16 Filed 09/22/21 Page 1 of 1



                      Lippes                                                                             54 State Street
                                                                                                        Suite 1001
                                                                                                        Albany, NY 12207

     ATTORNEYS
       AT LAW
                      Mathias
                       Wexler Friedman        LLP
                                                                                                        Phone; 518.462.0110
                                                                                                        Fax: 518.462.5260
                                                                                                        lippas.com




                                                                                                        EMILY G. HANNIGAN
                                                                                                        EHANNIQAN@LIPPES.COm



    September 22, 2021

    Hon. Mae A. D'Agostino
    U.S. District Court
    Northern District of New York
    James T. Foley U.S. Courthouse
    445 Broadway
    Albany, NY 12207

    Re:       NYSCOPBA et at v. Cuomo et al.
              1:21-cv-535 (MAD / CFH)

    Dear Judge D'Agostino:

    On behalf of the plaintiffs, I am writing to request a sixty (60) day extension of the current
    October 12, 2021 deadline to respond to defendants' Motion to Dismiss, which was filed on
    September 20, 2021.

    Defendants' attorneys have consented to this request. The additional time is being requested so
    that this office can sufficiently review defendants' motion, and the voluminous authorities cited
    therein, and prepare a response. Plaintiffs have not previously sought or obtained an extension
    of time in this case.

    The requested extension would make plaintiff's response due on December 11, 2021.

    I thank the Court in advance for its consideration of this request.

    Respectfully yours,


                 ,
    Ernilyk.GA-f nrilgan
    EGH/gsp
    cc:     Brian W. Matula, Esq., Assistant Attorney General (via e-file)
            Michael G. McCartin, Esq., Assistant Attorney General, Special Counsel (via e-file)




New York: Albany, Buffalo, New York City • Florida: Jacksonville • Illinois: Chicago • Ontario: Greater Toronto Area • Washington, D.C.
